Opinion by
Me. Justice Eagen,
This is an appeal from an order entered below permitting tbe original defendant in an action of assumpsit to join tbe appellant as an additional defendant. Tbe appeal is from an interlocutory order from which an appeal does not lie. See Magaro v. Metropolitan Edison Co., 315 Pa. 369, 172 A. 865 (1934); Tallarico v. Autenreith, 343 Pa. 325, 22 A. 2d 700 (1941). See also, Annot., 16 A.L.R. 2d 1023, 1027 (1951).
In fairness to appellant’s counsel, we note that in Coppage v. Smith, 381 Pa. 400, 113 A. 2d 247 (1955), this Court did entertain an appeal from an order similar to the one here involved. The question of the appealability of the order was not therein raised and the Court inadvertently passed upon the merits of the appeal. This action was improvident.
Appeal quashed.